John M. Kellogg, P. J. (dissenting):
The statute fixes the compensation for the loss of a finger, and the Court of Appeals has held that in such a case it is immaterial what the vocation of the employee is. (Matter of Gramrwici v. Zinn, 219 N. Y. 322.) In this case there was not the loss of a finger or the use of a finger. The serious loss was to the hand, and the case is governed by the part of subdivision 3 of section 15 of the Workmen’s Compensation Law (as amd. by Laws of 1917, chap. 705)* entitled, “ partial loss and partial loss of use,” which reads: “For the partial loss or the partial loss of the use of a hand, arm, foot, leg or eye, compensation therefor may be awarded for the proportionate loss or proportionate loss of the use of such hand, arm, foot, leg or eye.” The law is intended to protect workmen, and undoubtedly the Commission has the right to consider in determining as to the loss of the use of the hand that the employee is a workman. Each case must depend upon its particular facts. Commissioner Perkins considered that the injury to the left hand of this left-handed carpenter resulted in a loss of at least one-half the hand. She came to this conclusion after manipulating the hand and ascertaining its grasping power. She evidently felt that the man at his time of life and in his condition was only able to earn a living by his hands. Manifestly an injury to his working hand would render him less useful as a wage-earner than it would if he were a clerk. The loss of use must depend in a degree upon the use a man has for the hand. The doctor certifies to a loss of grip in the hand. Commissioner Perkins tested the grip and stated her opinion that the loss to the use of the hand was one-half. Her statement, as well as the statement of the physician, was a part of the atmosphere of the case, and the knowledge that she had and her determination that the loss was one-half of the use was before the Commission. (See § 65.) She was one of the Commissioners who in fact made the award appealed from. The award *826does not refer to the man’s vocation. In effect it determines that from the facts appearing upon the hearing, the doctor’s certificate, the test of the hand by Commissioner Perkins, the loss of the use of the hand was one-half. We may treat what the Commissioner said at the hearing as to vocation as her opinion only. The Commission in its determination did not adopt her opinion upon that subject, but agrees with her that one-half of the use of the hand was lost.
That the view and the testing of the hand by the Commissioner were important and may override the expert testimony must be conceded. In appeals from the Court of Claims, where the court has viewed the premises and has based its award upon its view and has not adopted the expert evidence, we consider that the view may well control the experts’ opinions.
The,actual injury to the fingers was apparent. A loss of grip of the hand could be well ascertained by any person upon a practical test. It was not a question for expert evidence, but was a plain matter of common sense. The Commission could not have any better evidence before it than the results of the test made by Commissioner Perkins. The question for us to consider is only whether there is any evidence upon which the award can stand. I feel that we are reviewing the determination of a question of fact, which the statute prohibits us from doing. I favor an affirmance.
Kilet, J., concurs.
Award reversed and case remitted to the State Industrial Commission to make an award in accordance with the opinion of Woodward, J.

 Since amd. by Laws of 1920, chap. 533.— [Rep.